Citation Nr: 1710586	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  12-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965 and from May 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In October 2014, the Board remanded the claims for (1) service connection for a low back disorder; (2) service connection for a bilateral knee disorder; and 
(3) service connection for a bilateral ankle disorder.  

In a subsequent May 2015 rating decision, the RO granted service connection for right and left knee arthritis.  As such, the issues for entitlement to service connection for a bilateral knee disorder are no longer in appellant status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the issues on appeal for further development.  In pertinent part, the Board requested that the AOJ schedule a VA orthopedic examination for the Veteran's back and ankles, "to be performed by an orthopedic specialist."  

In December 2014, the Veteran was afforded VA ankle and spine examinations.  Medical opinions regarding the etiology of the Veteran's disorder were rendered by a VA nurse practitioner; however, the Board cannot discern from the nurse practitioner's credentials whether she has any orthopedic medical expertise.  See Stegall v. West, 11 Vet. App. 268 (1998) (Remand instructions of the Board are neither optional nor discretionary and the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Further, the October 2014 Board remand directive asked the examiner to diagnose any current ankle disability.  If no chronic ankle disability was found, the examiner was asked to offer an explanation for why the Veteran experienced chronic pain and swelling in his ankles if the ankles were considered to be normal.  Although the December 2014 VA nurse practitioner diagnosed the Veteran with a normal left ankle, range of motion was noted to be abnormal.  Further, the Veteran was noted to have a 2 mm calcaneal spur in the right ankle and range of motion was also abnormal.  

Regarding the etiology of the Veteran's bilateral ankle pain, the examiner opined that the Veteran's morbidly obesity with a BMI of 43 "could partially" explain his lower extremity joint pain.  Further, it was noted that the Veteran's right foot calcaneal spur "could" be the result of a post-service heel fracture.  The Board finds that the December 2014 VA medical opinions regarding the Veteran's bilateral ankle disorders lack probative value as they are speculative and inconclusive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (A physician's statement framed in terms such as "may" or "could" is not probative).  For these reasons, the Board finds that new VA examinations are warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule an appropriate VA examination(s) for the Veteran's back and bilateral ankle disorder, to be performed by a medical professional with orthopedic medical expertise.  The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, as well his service treatment records, any records available documenting the Veteran's in-service paratrooping activities, the Veteran's weight, and the prior VA examination reports.  The examiner should then address the following:

(a)  List all current diagnoses relating to the Veteran's ankles and back.  

(b)  If no ankle disability is found, the examiner should offer an explanation for why the Veteran experiences chronic pain, swelling, and reduced range of motion in his ankles if the ankles are considered to be normal.

(c)  For each diagnosed back and/or ankle disorder, opine as to whether it is at least as likely as not (50 percent or greater) that any currently-diagnosed lumbar spine and/or bilateral ankle disorder either began during or was/were otherwise caused by the Veteran's military service, to include his in-service paratrooping activity.

All opinions are to be accompanied by a rationale consistent with the evidence of record. 

2.  Thereafter, readjudicate the issues of entitlement to service connection for a low back disorder and service connection for a bilateral disorder.  If the benefits remain denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




